AO 458 (Rev. 06/09) Case   2:19-cv-01270-JAM-DB
                    Appearance of Counsel              Document 21 Filed 11/11/19 Page 1 of 1

                                 UNITED STATES DISTRICT COURT
                                                          for the
                                              Eastern District
                                           __________  DistrictofofCalifornia
                                                                    __________


        Western States Petroleum Association                 )
                         Plaintiff                           )
                            v.                               )      Case No.     2:19-cv-01270-JAM-DB
The Cal. Occup. Health & Safety Standards Brd,et al          )
                       Defendant                             )

                                            APPEARANCE OF COUNSEL

To:     The clerk of court and all parties of record

        I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        Proposed Intervenor United Steelworkers                                                                      .


Date:       11/11/2019                                                                    /s/ Jay Smith
                                                                                       Attorney’s signature


                                                                                   Jay Smith (SBN 166105)
                                                                                   Printed name and bar number
                                                                                     Gilbert & Sackman
                                                                                     A Law Corporation
                                                                             3699 Wilshire Boulevard, Suite 1200
                                                                                Los Angeles, California 90010
                                                                                             Address

                                                                                         js@gslaw.org
                                                                                          E-mail address

                                                                                        (323) 938-3000
                                                                                        Telephone number

                                                                                        (323) 937-9139
                                                                                           FAX number
